In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Nassau County (Diamond, J.), dated April 18, 2003, which granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, pursuant to Domestic Relations Law § 76, the State of Arkansas had jurisdiction to determine the issue of the custody of the parties’ child (see Domestic Relations Law § 76; see also Vanneck v Vanneck, 49 NY2d 602 [1980]). Accordingly, the Supreme Court correctly determined that the Arkansas divorce decree, which awarded custody of the parties’ child to the mother, was entitled to full faith and credit in New York (see Domestic Relations Law § 77-b).
The plaintiff’s remaining contentions are without merit. Prudenti, EJ., Goldstein, Luciano and Cozier, JJ., concur.